May 21, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         RONALD DUNCAN, Appellant

NO. 14-12-00906-CV                          V.

            MEMORIAL HERMAN HOSPITAL SYSTEM, Appellee
                 ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 17, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Ronald Duncan.


      We further order this decision certified below for observance.